500 Pa. 430 (1983)
456 A.2d 1366
Gerald T. SILVIO and Carol A. Silvio, Parents and natural guardians of Melissa Silvio, a minor, Appellants
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF EDUCATION.
Supreme Court of Pennsylvania.
Argued March 7, 1983.
Decided March 17, 1983.
*431 Mark J. Goldberg, Jeffrey W. Letwin, Gillotti, Goldberg & Capristo, P.C., Pittsburgh, for appellants.
Ernest N. Helling, Asst. Atty. Gen., Harrisburg, Persifor S. Oliver, Jr., Asst. Sol., The Bd. of Educ. of the School Dist. of Pittsburgh, Pittsburgh, for appellee.
Before ROBERTS, C.J., and NIX, LARSEN, FLAHERTY, McDERMOTT, HUTCHINSON and ZAPPALA, JJ.

ORDER
PER CURIAM:
Order Affirmed.